Exhibit 10.8

GUARANTEE SUPPLEMENT

April 30, 2012

To:     Bank of America, N.A., as Agent

Ladies and Gentlemen:

Reference is made to (i) Amended and Restated Credit Agreement, dated as of
October 14, 2011 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among United
Rentals, Inc., a Delaware corporation (“Holdings”), United Rentals (North
America), Inc., a Delaware corporation (the “Company”), the other U.S.
Subsidiary Borrowers named therein (together with the Company, the “U.S.
Borrowers”), United Rentals of Canada, Inc., a corporation amalgamated under the
laws of the Province of Ontario (“the Canadian Borrower”), United Rentals
Financing Limited Partnership (the “Specified Loan Borrower”), the Lenders from
time to time party thereto (the “Lenders”), and Bank of America, N.A., as Agent
(the “Agent”) and (ii) the Canadian URC Guarantee Agreement referred to in the
Credit Agreement, as in effect on the date hereof and as it may hereafter be
amended, supplemented or otherwise modified from time to time, together with
this Guarantee Supplement, being the “Guarantee”. The capitalized terms defined
in the Guarantee or in the Credit Agreement and not otherwise defined herein are
used herein as therein defined.

Section 1. Guarantee; Limitation of Liability. For valuable consideration, each
of the undersigned, jointly and severally, hereby unconditionally guarantees and
promises to pay to BANK OF AMERICA, N.A., as agent for itself and the other
Secured Parties pursuant to the Credit Agreement, or order to be paid, whether
at scheduled maturity or on any earlier date of a required prepayment by reason
of acceleration, demand or otherwise, any and all Obligations of the Canadian
Borrower and its successors and assigns whether now or hereafter existing
(including, without limitation, any extensions, modifications, substitutions,
amendments or renewals of any or all of the foregoing Obligations), whether
direct or indirect, absolute or contingent, and whether for principal, interest,
premiums, fees, indemnities, contract causes of action, costs, expenses or
otherwise (such Obligations being the “Guaranteed Obligations”), and agrees to
pay any and all expenses (including, without limitation, Attorney Costs)
incurred by the Agent or any other Secured Party (to the extent provided for in
the Credit Agreement) in enforcing any rights under this Guarantee or any other
Loan Document. Without limiting the generality of the foregoing, each
Guarantor’s liability shall extend to all amounts that constitute part of the
Guaranteed Obligations and would be owed by the Canadian Borrower to any Secured
Party but for the fact that they are unenforceable or not allowable due to the
existence of a bankruptcy, reorganization or similar proceeding involving such
Canadian Borrower.

(b) Each of the undersigned, and by its acceptance of this Guarantee Supplement,
the Agent and each other Secured Party, hereby confirms that it is the intention
of all such Persons that this Guarantee Supplement, the Guarantee and the
Obligations of each of the undersigned hereunder and thereunder not constitute a
fraudulent transfer or conveyance for purposes of Bankruptcy Law, the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any



--------------------------------------------------------------------------------

similar foreign, federal or state law to the extent applicable to this Guarantee
Supplement, the Guarantee and the Obligations of each of the undersigned
hereunder and thereunder. To effectuate the foregoing intention, the Agent, the
other Secured Parties and each of the undersigned hereby irrevocably agree that
the Obligations of each of the undersigned under this Guarantee Supplement and
the Guarantee at any time shall be limited to the maximum amount as will result
in the Obligations of each of the undersigned under this Guarantee Supplement
and the Guarantee not constituting a fraudulent transfer or conveyance.

Section 2. Obligations Under the Guarantee. Each of the undersigned hereby
agrees, as of the date first above written, to be bound as a Guarantor by all of
the terms and conditions of the Guarantee to the same extent as each of the
other Guarantors thereunder. Each of the undersigned further agrees, as of the
date first above written, that each reference in the Guarantee to an “Additional
Guarantor”, a “Guarantor”, or “the undersigned” shall also mean and be a
reference to such undersigned, and each reference in any other Loan Document to
a “Guarantor” or a “Obligor” shall also mean and be a reference to such
undersigned.

Section 3. Representations and Warranties. Each of the undersigned hereby
represents and warrants as follows: (a) There are no conditions precedent to the
effectiveness of this guarantee that have not been satisfied or waived.

(b) Such undersigned has, independently and without reliance upon any Secured
Party and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Guarantee and each
other Loan Document to which it is or is to be a party, and such Guarantor has
established adequate means of obtaining from each other Obligor on a continuing
basis information pertaining to, and is now and on a continuing basis will be
completely familiar with, the business, condition (financial or otherwise),
operations, performance, properties and prospects of such other Obligor.

Section 4. Delivery by Telecopier. Delivery of an executed counterpart of a
signature page to this Guarantee Supplement by telecopier shall be effective as
delivery of an original executed counterpart of this Guarantee Supplement.

Section 5. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc. This
Guarantee shall be governed by and construed in accordance with the laws of the
Province of Ontario and the laws of Canada applicable therein, except as
required by mandatory provisions of law and except to the extent that the
validity or perfection of the security interests hereunder, or remedies
hereunder, in respect of any particular Collateral are governed by the laws of a
jurisdiction other than the Province of Ontario.

ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTEE MAY BE BROUGHT IN
THE COURTS OF THE PROVINCE OF ONTARIO OR OF THE FEDERAL COURTS OF CANADA
THEREIN, AND BY EXECUTION AND DELIVERY OF THIS GUARANTEE, EACH OF THE
UNDERSIGNED CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH OF THE UNDERSIGNED IRREVOCABLY
WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH

 

-2-



--------------------------------------------------------------------------------

JURISDICTION OR ANY OTHER JURISDICTION SELECTED BY THE AGENT OR ANY LENDER IN
RESPECT OF THIS GUARANTEE. EACH OF THE UNDERSIGNED WAIVES PERSONAL SERVICE OF
ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY THE LAW OF ONTARIO.

The parties hereto hereby waive trial by jury in any action, proceeding, claim
or counterclaim, whether in contract or tort, at law or in equity with respect
to, in connection with, or arising out of this Guarantee, other financing
agreements, the obligations of the Borrowers and each of the undersigned, the
Collateral, or any instrument, document or guarantee delivered pursuant hereto
or to any of the foregoing, or the validity, protection, interpretation,
administration, collection or enforcement hereof or thereof, or any other claim
or dispute hereunder or thereunder. Each of the undersigned agrees that it will
not assert against the Agent or any Lender any claim for consequential,
incidental, special, or punitive damages in connection with this Guarantee
Supplement, the Guarantee or the transactions contemplated hereby or thereby. No
officer of the Agent or any Lender has authority to waive, condition, or modify
this provision.

Section 6. Removal of Immaterial Subsidiary Designation. As of the date hereof,
Holdings has removed the designation of each of the undersigned as Immaterial
Subsidiaries under the Credit Agreement. Accordingly, in connection therewith
and concurrently with the effectiveness of this Guarantee Supplement, as of the
date hereof, the undersigned acknowledge that Section 33 of the Canadian URC
Guarantee shall be of no further force and effect.

 

-3-



--------------------------------------------------------------------------------

Very truly yours,

 

INFOMANAGER, INC.

By   /s/ Irene Moshouris  

Name: Irene Moshouris

Title: Vice President and Treasurer

UNITED RENTALS REALTY, LLC, BY UNITED RENTALS (NORTH AMERICA), INC., ITS
MANAGING MEMBER By   /s/ Irene Moshouris  

Name: Irene Moshouris

Title: Senior Vice President and Treasurer

WYNNE SYSTEMS, INC. By   /s/ Irene Moshouris  

Name: Irene Moshouris

Title: Vice President and Treasurer

[Signature Page to Canadian Guarantee Supplement]